DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 112 rejections set forth in the Final Office Action mailed on 10/04/2022.
	The claim amendments filed on 01/04/2022 have been entered.  Claims 1-2, and 4-21 remain pending in the application.
	
	
Response to Arguments
 Any further arguments are moot as they do not apply to the references as being used in the current rejection.
	A new ground(s) of rejection is made infra in view of Reference U in view of Chinubhai (US 2018/0318115 A1) in addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "said anchor element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is dependent on claim 1, however, anchor elements are not introduced until claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reference U in view of Chinubhai (US 2018/0318115 A1).

Regarding claim 1, Reference U discloses an apparatus configured to change a geometry of a blood vessel in contact with a nerve (abstract, lines 1-8), the apparatus comprising: 
a body portion having a proximal end and a distal end (Figure 2, annotated below); 
said body portion comprising wires (Reference U, Description, page 3, paragraph 6, “A stent for treating vascular nerve compression disease comprising a metal wire…”), 
the body portion being sized and shaped to change the geometry of the blood vessel upon insertion of the apparatus into the blood vessel to no longer contact the nerve (Reference U, Description, page 3, paragraph 6, “A stent for treating vascular nerve compression disease comprising a metal wire, wherein the stent is mounted on a blood vessel that presses the nerve to change the running path of the blood vessel, thereby reducing the pressure of the blood vessel that presses the nerve.”,
and being configured to have a rigidity and a length (see Reference U, the apparatus shown in Figures 2 and 3 possesses a rigidity and length which allows for the change in the geometry of the blood vessel), 
the rigidity and length selected based on a length of a curvature in the blood vessel and a diameter of the blood vessel (see Reference U, page 5, paragraph 2; Figures 2 and 3),
the rigidity controlled by one or more of a thickness of the wires, and a material of the wires (a recitation of the intended use of the claimed invention must result in a  structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 CCPA 1963). The limitation “the rigidity be controlled by one or more of a thickness of the wires, and a material of the wires” does not include any structural limitations and the apparatus of Reference U is capable of performing this intended use.  Therefore, the apparatus of Reference U meets this limitation),
the rigidity being sufficient to retain the changed geometry of the blood vessel with the apparatus positioned therein and reduce or eliminate blood vessel pulsation (Figures 2 and 3 below depict wherein the apparatus has a rigidity which is sufficient to retain the changed geometry of the blood vessel when it is positioned therein to reduce or eliminate blood vessel pulsation).

    PNG
    media_image1.png
    760
    1317
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    982
    media_image2.png
    Greyscale

	Reference U discloses wherein said body portion comprises wires, however, Reference U does not specifically disclose wherein said body portion comprises at least two wires wrapped about one another to form a braided wire, and the rigidity controlled by one or more of the number of wires of the braided wire.
	Chinubhai teaches apparatus for placement in the vascular system (see Chinubhai, paragraph 0002) wherein said body portion comprises at least two wires wrapped about one another to form a braided wire (see Chinubhai, Figure 1, paragraph 0029, lines 1-10), and the rigidity controlled by one or more of the number of wires of the braided wire (see Chinubhai, paragraph 0029, lines 10-13).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify By Reference U by providing wherein said body portion comprises at least two wires wrapped about one another to form a braided wire, and the rigidity controlled by one or more of the number of wires of the braided wire as taught by Chinubhai because braided wires create a flexible stent with sufficient chronic outward force and radial resistive force to maintain lumen patency and accommodate external compression, anatomical bending and tortuosity (see Chinubhai, paragraph 0025).  Additionally, increasing the number of wires of the braided wire increases the radial strength (i.e. increases rigidity) (see Chinubhai, paragraph 0029, lines 10-13)
	Reference U also does not disclose wherein one or more marker elements are disposed on said body portion.
	Chinubhai teaches wherein one or more marker elements are disposed on said body portion (see Chinubhai, paragraph 0031).
  	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Reference U by providing wherein one or more marker elements are disposed on said body portion as taught by Chinubhai because this provides radiopacity to the stent which allowed it to be visualized during insertion with imaging devices (see Chinubhai, paragraph 0031).
	Regarding claim 4, as set forth supra, Reference U does not disclose wherein said apparatus is constructed of a biocompatible polymer.
	However, Chinubhai teaches wherein said apparatus is constructed of a biocompatible polymer (see Chinubhai, paragraph 0027).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Reference U by providing wherein said apparatus is constructed of a biocompatible polymer as taught by Chinunhai because the selection of a known material based on its suitability for its intended use is considered obvious.  (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).  Biocomptaible polymers are well-known materials in the art and are readily available.
	Regarding claim 5, as set forth supra, the combination discloses wherein said apparatus is constructed of a biocompatible metal selected from the group consisting of nitinol, stainless steel, and cobalt-chromium alloy (See Reference U, page 5, paragraph 3).  
	Regarding claim 19, as set forth supra, the combination discloses wherein the body portion is configured to have a length of approximately the length of the curvature in the blood vessel (see Reference U, Figure 2, the apparatus is depicted with a length approximately the length of the curvature in the blood vessel).  
	Regarding claim 20, as set forth supra, the combination discloses wherein the body portion is configured to have a length of about 5 mm to about 20 mm (See Reference U, page 5, paragraph 2).  
	Regarding claim 21, as set forth supra, the combination discloses wherein the body portion is configured to have a diameter based on the diameter of the blood vessel, the body portion diameter being about 1.0 mm to about 4.0 mm (see Reference U, page 3, paragraph 6).

	Claims 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reference U in view of Chinubhai (US 2018/0318115 A1) as applied to claim 1, and further in view of Hebert et al (US Patent No. 9,999,413).

	Regarding claim 9, Reference U discloses a method for treating vascular nerve compression comprising (page 6, Example One and Two; Figures 3 and 4): 
positioning a microcatheter within a blood vessel at a site of the vascular nerve compression (to perform the method of Example One and Two on page 6 and the method that is depicted in Figures 3 and 4 a microcatheter would need to contain the apparatus of claim 1); 
and inserting an apparatus of claim 1 into the microcatheter (the apparatus of Figure 2 of Reference U would be placed in a microcatheter to be delivered to the site as is depicted in Figures 3 and 4); 
positioning the apparatus at the site of the vascular nerve compression (Reference U, Figure 3); 
withdrawing the microcatheter from the site of vascular nerve compression to deploy the apparatus (to perform the method depicted in Figures 3 and 4, the microcatheter would be withdrawn to deploy the apparatus); 
and repositioning the blood vessel using the apparatus to no longer contact a nerve and reduce the vascular nerve compression (see Reference U, Figures 2 and 3).  
	Reference U does not disclose that a guidewire is used to position the microcatheter within the
blood vessel or that the guidewire is withdrawn from the microcatheter. 
	Hebert et al. teaches a neurovascular device which is delivered via microcatheter analogous to that of Chung et al. Hebert discloses that the microcatheter is placed at the delivery site using a guidewire, which is then removed so that the neurovascular device may be inserted (see Hebert, col. 27, lines 6-11). The guidewire assists in guiding the microcatheter to the delivery site (see Hebert, col. 30, lines 33-39). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Reference U by providing wherein that a guidewire is used to position the microcatheter within the blood vessel or that the guidewire is withdrawn from the microcatheter as taught by Hebert in order to guide the microcatheter to the delivery site.
	Regarding claim 14, as set forth supra, the combination discloses wherein the nerve is a cranial nerve (see Reference U, page 4, paragraph 4).  
	Regarding claim 15, as set forth supra, the combination discloses wherein the cranial nerve is a trigeminal nerve (see Reference U, page 4, paragraph 4).  
	Regarding claim 16, as set forth supra, the combination discloses wherein the method further comprises mechanically restructuring the blood vessel using the apparatus to reduce blood vessel pulsation (see Reference U, page 3, paragraph 1).  
	Regarding claim 17, as set forth supra, the combination discloses wherein the method further comprises measuring a length of curvature of the blood vessel and a diameter of the blood vessel to select an apparatus having sufficient length and rigidity to change the geometry of the blood vessel (see Reference U, page 5, paragraph 2).  	

Allowable Subject Matter
Claims 2, 6-8, 10-11, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774